Citation Nr: 1110880	
Decision Date: 03/18/11    Archive Date: 03/30/11

DOCKET NO.  05-00 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a compensable rating for bilateral pterygium.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Millikan, Counsel


INTRODUCTION

The Veteran served on active duty from September 1959 to September 1973.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2003 rating decision by the Montgomery, Alabama, Regional Office (RO) of the Department of Veterans Affairs (VA).

In January 2009, the Board remanded the claim in order to obtain VA medical records and provide the Veteran an appropriate eye examination.  The medical records were associated with the file and he was provided with an examination in March 2009.  Accordingly, the Board finds that there has been substantial compliance with its previous remand and it may proceed to adjudication of this appeal.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

Bilateral pterygium is not manifested by visual field deficits, decreased visual acuity, or deformity.


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral pterygium have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.75, 4.76, 4.79, Diagnostic Code (DC) 6034 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2010).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2010).  

However, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment).  

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2010). 

Where entitlement to compensation has already been established and an increase in the rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate when the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  

The Veteran filed the current claim in January 2003.  He asserts that his eyes are often red or bloodshot, blurry, and irritated, and that they burn and are watery.  

Bilateral pterygium is currently assigned a noncompensable evaluation under DC 6034, which provides for ratings based on visual impairment (DCs 6061-6066), disfigurement (DC 7800), or conjunctivitis (DC 6018), depending on the current findings.  

First, while the evidence reflects that the Veteran has a visual impairment as he has been diagnosed with refractive error and presbyopia (April 2006 and March 2007 VA examinations), presbyopia and dermatochalasis (March 2005 ophthalmology clinic note), and pterygium, corneal cataract, refractive error, and presbyopia (March 2003 VA examination), the March 2007 VA examiner opined that pterygium did not cause any vision loss.  

Moreover, the examiner concluded that a right cataract and bilateral macular degeneration were causing the vision loss in both eyes.  There is no medical evidence contrary to that opinion.  Thus, a compensable rating based on vision loss is not warranted.

Next, no disfigurement due to the pterygium has been noted.  The provisions of DC 7800 provide for a compensable rating when one characteristic of disfigurement is present, which includes scar 5 inches (in.) or longer, scar 1/4 in. wide, elevation or depression of surface contour, adherence to underlying tissue, hypo- or hyper-pigmentation, abnormal texture, missing underlying soft tissue, or skin induration exceeding 6 sq. in.

Specifically, the Veteran's corneas have been reported as thin and clear (June 2004, March 2005).  In the March 2003, the examiner noted a 2 mm. pterygium encroaching into the cornea.  In the April 2006 VA examination, the examiner described it as a 1 mm. pterygium extending onto the cornea but it was "not particularly active."  Significantly, none of the medical evidence reflects the characteristics of disfigurement as provided under DC 7800.  Therefore, a compensable rating based on disfigurement is not warranted.

Further, the Board will consider whether a higher rating is warranted based on conjunctivitis because the Veteran has asserted similar symptoms and location, i.e., that his pterygium causes eye pain, redness, dry eyes, and tearing.

Under DC 6018, a 10 percent rating is assignable for active conjunctivitis with objective findings, such as red thick conjunctivae, and mucous secretion.  Inactive conjunctivitis is to be evaluated based on residuals, such as visual impairment and disfigurement.  

The Veteran has consistently provided competent and credible lay evidence of bilateral eye redness, burning, and tearing up.  Nonetheless, for a compensable evaluation, this diagnostic code requires objective evidence of active conjunctivitis, and the medical evidence of record consistently shows quiet and white conjunctivae and does not indicate that the pterygium causes dry eye syndrome.  Additionally, for chronic conjunctivitis, visual impairment or disfigurement is needed.  As noted above, neither visual impairment nor disfigurement due to pterygium is shown.  Thus, a compensable rating is not warranted under DC 6018.

Next, the Board has considered whether a compensable rating is warranted under other potentially applicable diagnostic codes.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  However, VA examiners in March 2003, April 2006, and March 2009 found that there was no diplopia and no visual field deficits.  

Further, the evidence does not indicate tuberculosis of the eye, retinal scars, angle-closure glaucoma, open-angle glaucoma, malignant neoplasms, central nystagmus, trachomatous conjunctivitis, ptosis, ectropion, entropion, lagophthalmos, loss of eyebrows or eyelashes, any disorders of the lacrimal apparatus, optic neuropathy, aphakia, paralysis of accommodation, loss of eyelids, keratoconus, a corneal transplant, or pinguecula.  

Although the Veteran did have a left eye cataract removed and has a current right eye cataract, nothing indicates that the cataracts are in any way related to his service-connected pterygium.  

Consideration has also been given regarding whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2010); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the veteran or reasonably raised by the record).  

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.  

In this regard, the schedular evaluation in this case is not inadequate.  Ratings are provided for certain manifestations of the service-connected bilateral pterygium but the evidence reflects that those manifestations are not present in this case.  The diagnostic criteria adequately describe the severity and symptomatology of the Veteran's bilateral pterygium, because the criteria for evaluating the eye disability include such alternatives as evaluating based on visual acuity, disfigurement, and conjunctivitis.  Accordingly, a referral of this issue for consideration of an extraschedular rating is not warranted.

The evidence of record does not warrant a compensable rating for bilateral pterygium at any time during the period pertinent to this appeal.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2010); see also Hart, 21 Vet. App. at 509-10.

Finally, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2) (West 2002).  In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

In this case, a letter satisfying the notice requirements under 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in January 2003, prior to the initial RO decision that is the subject of this appeal.  The letter informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.   

Moreover, with respect to the Dingess requirements, the Veteran was given notice of what type of information and evidence he needed to substantiate his claim for an increased rating as this is the premise of the claim.  It is therefore inherent that the he had actual knowledge of the rating element of the claim.  In addition, he was provided with notice of the type of evidence necessary to establish an effective date for the disability on appeal by correspondence dated in March 2006.  Any questions as to the appropriate effective date to be assigned are moot as the claim has been denied.
 
Based on the above, the notice deficiencies do not affect the essential fairness of the adjudication.  Therefore, the presumption of prejudice is rebutted.  For this reason, no further development is required regarding the duty to notify.

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010). 

Here, the Veteran's service treatment records, VA medical records, and identified private medical records have been obtained.   VA provided him with adequate medical examinations in March 2003, April 2006, and March 2009.  Although the 2003 and 2006 examinations were conducted without review of the claims file, the 2009 VA examiner reviewed the claims files.  

The examinations are otherwise adequate because each contains a history obtained from the Veteran and a thorough eye examination relevant to the applicable rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (noting that if VA provides the veteran with an examination in a service connection claim, the examination be adequate).  There is no indication in the record that additional evidence relevant to the issues decided herein is available and not part of the claims file.  See Pelegrini, 18 Vet. App. at 121-22.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537, 542-43 (2006), aff'd, Mayfield v. Nicholson, 499 F.3d 1317 (2007); see also Dingess/Hartman, 19 Vet. App. at 486.



ORDER

A compensable rating for bilateral pterygium is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


